DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group II (claims 1-2 and 9-11) and species semaglutide as GLP-1 agonist in the reply filed on 3/14/2022 is acknowledged.  The traversal is on the ground(s) that the reference WO 2013/139,695 does not teach a hydrotrope that is capable of increasing solubility of SNAC at least 5 fold.  This is not found persuasive because the reference WO 2013/139,695 teaches using lubricant such as sodium benzoate (page 5, line 22) and they use solubilizing agent Pluronic or Povidone (page 5, line27). It is noted that P.237 directs applicants’ attention that the reference D9 (Dhapte and Mehta, 2015) teaching Povidone and sodium benzoate as hydrotropes, in particular see Table 3 which teaches sodium benzoate solubility about 60 times in Aceclofenac formulation, 80 times  in ibuprofen formulation (and see many others in Table 2), and nicotinamide increases solubility 17 times in Salbutamol sulfate formulation and five times in indomethacin formulation (Table 3). Therefore, the term “capable of increasing the solubility of SNAC at least 5-fold” in a formulation would depend on the effective amount of a hydrotrope. However, upon further consideration Groups 1, 2 and 4 are being examined together and the restriction election between groups 1, 2 and 4 is withdrawn. Previous Group 3 would be renamed as Group 2.
The requirement is still deemed proper and is therefore made FINAL.
Status of Application, Amendments, And/Or Claims
Claims 1-11 and 13-30 are pending.
Claims 13-16 are withdrawn for being drawn to non-elected inventions (Groups 1, 3-4).  Claims 23-27 and 29-30 are withdrawn for being drawn to non-elected species.
Claims 1-11, 17-22 and 28 are under examination to the extent they read on elected species.
Information Disclosure Statement
The Information Disclosure Statements (IDSs) filed on 11/6/2020, 4/19/2020 and 3/14/2022 have been considered. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3-8, 11, and 17-22 and  are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
 The written description a composition comprising i) GLP-1 agonist, ii) a salt of NAC (SNAC), and iii) a hydrotope capable of increasing at least five fold the solubility of SNAC, wherein the hydrotrope is nicotinamide or resorcinol, and therefore the written description is not commensurate in scope with “a composition comprising a hydrotope capable of increasing at least five fold the solubility of SNAC”.
The specification on pg.45-47, discloses a method to determine increase in solubility of SNAC in the presence of hydrotropes (see Table 1). To provide adequate written description and evidence of possession of a claimed genus, the specification must provide sufficient distinguishing identifying characteristics of the genus.  Some of the factual considerations that are weighed when determining a written description include the level of skill and knowledge in the art, the disclosure of complete or partial structures, the disclosure of physical and or chemical properties, adequate disclosure of the functional characteristics, the correlation between structure and function, and disclosure of methods of making.
The specification on pg.45-47, discloses a method to determine increase in solubility of SNAC in the presence of hydrotropes (see Table 1). Dhapte and Mehta (IDS, St. Petersburg polytech. Univ. Journal, Physics and Math. 1: 424-435 (2015) teach hydrotropes termed in early 1916 by Carl A. Neuberg (pg. 424), and they disclose hydrotropes like nicotinamide, urea, caffeine, sodium benzoate, para-aminobenzoic acid and N, N-dimethyl urea (see Fig. 2). They teach that sodium benzoate increased about 10 fold solubility of Norfloxacin, and urea and sodium citrate increased about 1.7 fold for Aceclofenac (see Table 2). The art does not teach that any hydrotrope is capable of increasing the solubility of SNAC by at least 5-fold. The specification does not describe a function and structure relationship that makes any hydrotrope is capable of increasing SNAC solubility at least 5-fold. The general knowledge and level of skill in the art do not supplement the omitted description because specific, not general, guidance is what is needed.
Applicant is directed to the Guidelines for the Examination of Patent Applications Under the 35 U.S.C. 112, 1 "Written Description" Requirement, Federal Register, Vol. 66, No. 4, pages 1099-1111, Friday January 5, 2001.
Vas-Cath Inc. V. Mahurka, 19 USPQ2d 1111, states that applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention.  The invention, for purposes of the written description inquiry, is whatever is now claimed (see page 1117). The specification does not “clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed.” (see Vas-Cath at page 1116).
A description of a genus may be achieved by means of a recitation of a representative number of species falling within the scope of the genus or of a recitation of structural features common to the members of the genus, which features constitute a substantial portion of the genus.  Regents of the University of California v. Eli Lilly & Co., 119 F3d 1559, 1569, 43 USPQ2d 1398, 1406 (Fed. Cir. 1997).  In Regents of the University of California v. Eli Lilly (43 USPQ2d 1398-1412), the court held that a generic statement which defines a genus of nucleic acids by only their functional activity does not provide an adequate written description of the genus.  The court indicated that, while applicants are not required to disclose every species encompassed by a genus, the description of the genus is achieved by the recitation of a representative number of species falling within the scope of the claimed genus.  At section B (1), the court states an adequate written description of a DNA ... requires a precise definition, such as by structure, formula, chemical name, or physical properties, not a mere wish or plan for obtaining the claimed chemical invention.  
As discussed above, the skilled artisan cannot envision the detailed genus of “any hydrotrope capable of increasing at least five fold the solubility of SNAC” and therefore conception is not achieved until reduction to practice has occurred, regardless of the complexity or simplicity of the method of making a mutation. The compound itself is required. See Fiers v.Revel, 25USPQ2d 1601 at 1606 (CAFC 1993) and Amgen v.Baird, 30 Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016. One cannot describe what one has not conceived. See Fiddes v. Baird, 30 USPQ2d 148 at 1483. In Fiddes, claims directed to mammalian FGF's were found to be unpatentable due to lack of written description for that broad class.
Therefore, only the polypeptide leptin for treating a metabolic disorder, but not the full breadth of the claim meets the written description provision of 35 U.S.C. §112, first paragraph. 
Applicant is reminded that Vas-Cath makes clear that the written description provision of 35 U.S.C. 112 is severable from its enablement provision (see page 1115).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-11, 17-22 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Vilhelmsen (IDS, WO 2013/139695) in view of Dhapte and Mehta (IDS, St. Petersburg polytech. Univ. Journal, Physics and Math. 1: 424-435 (2015).
The instantly claimed invention is broadly drawn to a composition comprising i) GLP-1 agonist, ii) a salt of N-(8-(2-hydroxybenzoyl)amino)caprylic acid (SNAC) and iii) a hydrotrope, wherein the hydrotrope is capable of increasing the solubility of SNAC at least 5-fold, wherein hydrotrope is nicotinamide or resorcinol (claim 2). The composition according to claim 1, wherein the composition consists of: i) a GLP-1 agonist, 34 ii) a salt of N-(8-(2-hydroxybenzoyl)amino)caprylic acid (NAC), iii) nicotinamide or resorcinol, and iv) a lubricant (claim 9), wherein a unit dose is: 0.1-30 mg of GLP-1 agonist, ii) 50-600 mg of SNAC, iii) 20-200 mg of the nicotinamide and iv) 0-10 mg of lubricant (lubricant can be absent).
Vilhelmsen teaches a pharmaceutical composition comprising a GLP-1 peptide including analogs and substituents (pg. 12), semaglutide (see page 13, line 28, and claim 14) in an amount 0.01 mg-100 mg, 10 mg to 60 mg (see page 14, lines 5+). Regarding claims 4-5, and 20-22, Vilhelmsen teaches to formulate the composition with granules comprising SNAC, povidone (known as hydrotrope) as a binder, a lubricant such as magnesium stearate (see claims 12-23). The composition is in the form of tablet, capsule in a solid form. Vilhelmsen teaches that lubricant can be 0.25% (w/w) (see claim 11). Vilhelmsen teaches SNAC in a composition can range from 0.6 mmol to 3.5 mmol or from 100 to 1000 mg  (pg.11, lines 6-19). Vilhelmsen teaches to use sodium benzoate as lubricant (page 5, line 22) which meets the limitation of hydrotrope. Regarding claims 3 and 17-19, ratio of NAC to a hydrotrope can be optimized by one skill in the art as Vilhelmsen teaches the amount of SNAC and sodium benzoate or nicotinamide in the composition (see above). Vilhelmsen does not teach that povidone or sodium benzoate is capable of increasing the solubility of SNAC at least by 5-fold.
Dhapte and Mehta teach that hydrotropes increase water solubility by molecular self-association of hydrotrope and on the association of hydrotrope molecules with the solute (page 425).  Dhapte and Mehta teach nicotinamide, caffeine, urea, and sodium benzoate as a hydrotrope (Fig. 2). Dhapte and Mehta teach that hydrotropes have ability to make micelles like structure (page 426). Dhapte and Mehta teach that hydrotropes increase solubility in particular sodium benzoate and nicotinamide to about 5-100 fold (see Table 3). 
Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to use a nicotinamide as a hydrotrope as taught by Dhapte and Mehta in a composition comprising i) GLP-1 peptide, ii) SNAC, and iii) a lubricant as taught by Vilhelmsen. Additionally, one would have been motivated to do so because Dhapte and Mehta teach hydrotropes such as sodium benzoate or nicotinamide increase solubility of solute in water, make micelles (pg. 426), and therefore, SNAC solubility will be enhanced to at least 5-fold or more depending upon the amount of nicotinamide used in the composition. Further, one would have a reasonable expectation of success in using nicotinamide as taught by Dhapte and Mehta in combination with GLP-1 peptide or analogs, SNAC, lubricant and other excipients as taught by Vilhelmsen. Therefore, the instantly claimed invention would have been obvious over the combined teachings of the prior art.
Generally, differences in concentrations of components of a formulation, or ration of one component to other will not support the patentability of subject matter encompassed by the prior art.  Such formulations are results-effective variables which can be optimized.  In in re Boesch, 617 F.2d 272,276, 205 USPQ 215, 219 (CCPA 1980), it was held that "discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art." Further, in In re Aller, 220 F. 2d454, 456, 105 USPQ 233,235 (CCPA 1955) the courts maintained that: "Where the general condition of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." As formulating optimal compositions for medicaments is routine in the art of pharmacology, the claims are considered to be prima facie obvious. 

Conclusion
	No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GYAN CHANDRA whose telephone number is (571)272-2922. The examiner can normally be reached Mon-Friday 8:30AM-5:00P.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vanessa Ford can be reached on 571-272-0857. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GYAN CHANDRA/Primary Examiner, Art Unit 1646